Title: To Thomas Jefferson from William Dunbar, 19 August 1803
From: Dunbar, William
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Natchez 19th. Augt. 1803
          
          I have the honor of receiving yours of the 17th & 18th. July. I rejoice exceedingly at the confirmation of the highly important intelligence of the Cession of Louisiana. This Event will form a grand Era in the annals of the U.S: After the attainment of Independence, all other incidents recorded in our history dwindle into nothing, in the presense of an object of such magnitude & so highly interesting to the peace and prosperity of the U.S: It would seem that the Fates themselves (to use a figure) must be foiled in any attempt to disturb the tranquility or retard the growing importance of this great Western Continent. I cannot refrain from adding that the brightest page of our history will record the virtues and talents of those Patriots who have achieved an object of such high interest, and which will become so eminently conducive to the agrandisement of their Country.
          Before I received your list of queries, I had set on foot an enquiry on the subject of some part of them, chiefly respecting the geography and population of the Province, the result I have not yet received: a great proportion of your queries can be correctly answered only at New Orleans; the patriotism, ardor & talents of Mr. Clark peculiarly fitted for this research, will procure you the most ample and satisfactory information; In the mean time, knowing that Mr. Clark’s detail cannot reach natchez in less time than two or three weeks hence, I have consulted my own scanty stores, & now have the pleasure of conveying to you such imperfect information as they afford; on some few points my knowledge may be sufficiently accurate, but upon other objects, I beg that my answers to your queries may be considered only as aproximations subject to correction by the detail you will receive from Mr. Clark.
          I suspect that no tollerable map of the Province can be obtained, but I have some materials, which with information expected from New Orleans, will enable me to prepare a Sketch, that may answer the present purpose, because I do not conceive that extreme accuracy is at all essential at this moment. The two Governments of Spain and france had already begun their preparations for running the line of demarkation between the provinces of Louisiana & Texas, the latter belonging to New Mexico; I was applied to by the Spanish Commission to furnish instruments: I shall probably be able to discover upon what principles this line was intended to be run, for I think it highly probable that the limits were defined in the treaty of Cession by Spain to France in as favorable a manner as possible for the latter, & this I presume is the basis of your treaty.
          I shall again have the pleasure of writing you as soon as I may obtain any farther information worth communicating.
          With the highest respect I remain Your most Obedient Servant
          
            
              William Dunbar
            
          
        